This is an action, brought by Mrs. Mary Beam, widow of R. F. Beam, to recover compensation from the defendants under the North Carolina Workmen's Compensation Act, Public Laws 1929, ch. 120, and amendments thereto, for the death of her husband, R. F. Beam, an employee of the News Publishing Company, who was killed at about 8:30 p.m. on 14 July, 1933, on the public highway while traveling in an automobile from Charlotte to Monroe.
The defendant denied liability, contending that Beam's death did not arise out of and in the course of his employment. The claim was heard by a member of the Commission, who filed an award, together with findings of fact and rulings of law to the effect that the fatal injury arose out of and in the course of the employment of the deceased, and allowed the widow compensation. Upon appeal to the Full Commission the award of the single member was affirmed, and upon appeal to the Superior Court of Mecklenburg County the award of the Full Commission was affirmed. The case comes to this Court by appeal from the judgment of the Superior Court.
The Court being evenly divided in opinion, Justice Clarkson not sitting, the judgment of the Superior Court is affirmed, and stands as a decision in this proceeding without becoming a precedent. Trust Company v. Hood, Comr.of Banks, 207 N.C. 862; Nebel v. Nebel, 201 N.C. 840, and cases there cited.
Affirmed.